Citation Nr: 0916581	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to April 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2002 and April 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The December 2002 rating decision denied 
service connection for kidney disease and granted service 
connection for PTSD with an initial 30 percent rating 
assigned effective from May 31, 2002.  The April 2004 rating 
decision denied entitlement to a TDIU.  The Veteran disagreed 
with the denial of service connection for kidney disease, the 
assignment of an initial 30 percent rating for the service-
connected PTSD, and the denial of a TDIU.

The Veteran perfected his appeal as to the issues of 
entitlement to a higher initial rating for the service-
connected PTSD and the denial of the TDIU; however, he did 
not receive a statement of the case (SOC) as to the issue of 
service connection for kidney disease.  The case was remanded 
to the RO by the Board in November 2006 for additional 
development and adjudicative action, including the issuance 
of an SOC as to the issue of service connection for kidney 
disease.  

Pursuant to the remand instructions, an SOC as to the issue 
of service connection for kidney disease was issued to the 
Veteran in July 2008.  To the Board's knowledge, the Veteran 
did not thereafter perfect an appeal as to that issue.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
service-connected PTSD has been manifested by depressed mood, 
anxiety, nightmares, mild memory loss, irritability, 
difficulty in establishing effective work and social 
relationships, and chronic sleep impairment resulting in no 
more than mild functional impairment; GAF scores ranged 
between 40-45 between February and April 2002, and ranged 
between 55-65 since that time, for an average Global 
Assessment of Functioning (GAF) of 52 for the entire appeal 
period.

2.  The service-connected PTSD has never been manifested by 
symptomatology that more nearly approximates that of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once per week, difficulty in understanding 
complex commands, impaired judgment or more than mild memory 
loss.

3.  The Veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; the preponderance of 
the evidence demonstrates the Veteran is not unemployable by 
reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for the service-connected PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.341(a), 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2002 (for the PTSD claim) and December 
2003 (for the TDIU claim).  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the underlying service connection claim, the 
July 2002 notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection; however, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, additional letters were sent to 
the Veteran in March 2006 and May 2008 that cured any prior 
defect in that regard.  

Regarding the TDIU claim, the initial December 2003 notice 
provided the information and evidence not of record that was 
necessary to substantiate a TDIU claim in particular, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  The additional notice letters sent 
subsequent to the initial rating, as listed above, also 
provided any necessary supplemental information necessary 
including how the Veteran could show the impact of his 
service-connected PTSD on his ability to work.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, -
-- S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  In statements 
dated in November 2007 and July 2008, the Veteran indicated 
that he had no additional information or evidence to submit 
with regard to his appeal.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The Veteran seeks an initial rating in excess of 30 percent 
for the service-connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's most recent claim of service connection for 
PTSD was received at the RO in May 2002.  In support of his 
claim of service connection, the Veteran submitted private 
mental health records from February 2002 and April 2002.  The 
February 2002 medical assessment from a professional social 
worker, K.A., noted that the Veteran was married, and 
appeared to be a reliable historian.  Page 3 of the medical 
assessment is missing, but Page 4 indicated that the 
Veteran's depression was characterized by feelings of 
hopelessness and helplessness; loss of motivation, energy and 
interest; sleep awakenings, nightmares, night sweats; 
suicidal ideation without plan; and, blunted affect.  The 
Veteran reported recurrent and intrusive memories of his 
friends who were killed, the children in Vietnam, dead bodies 
and the smell of fish everywhere.  According to K.A., the 
Veteran had avoidance behaviors consisting of depression, 
short term memory loss, avoidance of people and places, 
isolation, numbing, emotional distancing from his family, and 
emotional constriction.  Arousal behaviors consisted of 
recurrent memories, sleep awakenings, nightmares, night 
sweats, sensitivity to injustice, problems with authority 
figures, fantasies of retaliation and revenge, anxiety, 
distrust, heightened startle response, and anger eruptions 
over nothing.  K.A. concluded that all of the above symptoms 
were consistent with, and met, all the requirements of the 
DSM-IV Diagnostic Manuel for a diagnosis of PTSD.  The 
diagnosis was chronic PTSD and depression.  K.A. opined that 
the Veteran's Global Assessment of Functioning (GAF) score 
had not been over 40 in the past year.

The April 2002 document was a memorandum from W.E.C., MD 
regarding his recent psychiatric assessment of the Veteran 
earlier that month.  Dr. C noted that the Veteran married in 
1969 after his return from Vietnam and had a son and a 
daughter from that union.  The Veteran reported that he 
obtained employment working for various electrical companies, 
Lone Star Steel, and other miscellaneous jobs.  He reported 
to Dr. C that he was currently employed and expressed no 
specific difficulties in his job performance or in his 
relationship to supervisors and coworkers.  His longest  work 
assignment was with the railroad where he was employed for 
approximately 18 years until his retirement 8 or 10 years 
earlier.  His retirement was due to medical/physical 
impairment in his neck, back, and arm.  

The Veteran described avoidant behavior that featured an 
intolerance of social interactions - he could not tolerate 
being around a lot of people.  He reported social withdrawal 
and difficulty in social intimacy even with members of his 
own immediate family.  The Veteran also described recurring 
intrusive memories of Vietnam.  The Veteran reported having 
"bad nerves" that featured hypervigilance, poor sleep 
patterns with occasional nightmares of combat, and recurring 
"shaky spells" which may be expressive of his admitted 
daily alcohol intake as his method of self-medicating his 
"bad nerves."  At the time of the evaluation, the Veteran 
was not using any psychoactive medications.  

On mental status assessment, the Veteran was slender, and 
neatly and casually dressed and groomed.  He appeared to be 
of average intelligence and was able to express himself 
easily as he reviewed his military tour of duty.  His general 
manner was relaxed and he exhibited no overt evidence of 
psychic disturbance.  The impression was chronic PTSD.  The 
GAF was 45.  

Based on the foregoing, the RO granted service connection for 
PTSD and assigned an initial 30 percent rating.  The Veteran 
disagreed with the initial rating assigned, and claimed that 
he was unable to work due to the service-connected PTSD.  
More specifically, the Veteran asserted that the medications 
he took for his PTSD impaired his ability to work.  In light 
of the Veteran's contentions, a VA examination was conducted 
in February 2004.  

The examiner noted that the Veteran was interviewed for an 
hour and 15 minutes, was administered the Millon Clinical 
Multiaxial Inventory-III, given the Traumatic Symptom 
Inventory.  His VA electronic records and claims file were 
reviewed from the time of the last evaluation in 1997.  The 
examiner also pointed out that a November 1996 C&P evaluation 
found a principle diagnosis of alcohol dependence, continuous 
and severe, along with a mild anxiety disorder and nicotine 
dependence.  The GAF was 75-80.  His mood then was within 
normal limits, and he was seen as functioning fairly well 
without significant PTSD symptomatology.  

The examiner specifically noted that the medical records from 
K.A. in 2002 were in contrast to the VA examination from 
1996.  The examiner also referenced another VA treatment 
record dated in October 1999.  At that time, he was neatly 
dressed, alert, and pleasant.  He was diagnosed with an 
anxiety disorder.  In referencing the 2002 report from Dr. C, 
the examiner pointed out that Dr. C contradicted himself when 
he stated that the Veteran was employed, and later noted that 
the Veteran had been retired for 8 to 10 years.  

The examiner pointed out that the Veteran had no 
hospitalizations since the time of the last rating 
examination [in 1996].  When asked how he was doing, the 
Veteran responded, "not very well."  He reported that he 
could not take psychiatric medications because he had a 
kidney problem.  According to the examiner, the Veteran's 
psychiatric problems were very difficult to ascertain because 
he was so vague.  He did report nervousness most of the time, 
but did not show much anxiety during the interview.  The 
Veteran continued to drink heavily.  The Veteran indicated 
that his marital relationship was strained, and although they 
had been married for 35 years, they spend little time 
together and do not talk very often.  The Veteran reported 
that his three children visit him and respected him, and that 
he had two or three friends, which seemed to the examiner to 
be more like drinking buddies.  On examination, the Veteran 
appeared to be in a significant amount of physical pain.  He 
denied suicidal attempts.  He spent a good deal of his time 
drinking with his friends, and spent little time with his 
family.  The Veteran denied visual hallucinations, but did 
claim auditory hallucinations of his name being called, which 
occurred more when he was drinking  He denied delusions.  

On mental status examination, the Veteran made good eye 
contact, interacted well during the interview, did not show 
"any appropriate" behavior, was rather direct and 
insistently expressed his opinion on things.  (It is apparent 
from the context of the examination report that "any 
appropriate" is most likely a typo and should be read as 
"inappropriate.")  The Veteran denied homicidal or suicidal 
thoughts.  Hygiene was quite good, as the Veteran had a close 
shave and wore casual clothes.  He was oriented in all 
spheres.  Remote recall was fairly good, although he 
sometimes seemed to be deliberately withholding some 
information.  The Veteran denied obsessive or ritualistic 
behavior.  He denied frank panic attacks.  The primary affect 
evident during the session was anxiety.  His affect was 
almost euthymic, but slight anxiety and anxious mood were 
reported.  The Veteran denied problems with impulse control.  
The Veteran reported that his sleep was disturbed by 
nightmares, but he was unable to quantify them, as his 
descriptions were vague.  The examiner sensed some 
somatization, although this was not shown in any of the 
records.  

According to the examiner, it was difficult to tell if the 
Veteran really had PTSD because of his vague description.  
For example, when asked how Vietnam had affected him, he 
said, "in some cases real bad, in some cases not very 
much."  He did claim to be suspicious towards others and did 
provide some examples of the specific traumatic incidents, 
such as when his cousin was killed after only being in 
Vietnam for 30 days.  The Veteran also talked about seeing 
people being killed and having to search through for body 
parts.  He described shooting at people from the helicopter 
door, and he recalled seeing women who had been raped and 
possibly tortured.  Although not clear, the examiner felt 
that the Veteran's Vietnam experience produced numbing with 
dissolution and demoralization.  

Regarding psychological testing, the MMPI-2 was administered 
and the results were, overall, considered to be valid but 
somewhat overstated.  For example, the examiner noted that 
both the disclosure and debasement scales were base rate of 
88 and 87 respectively.  The result did show personality-type 
concerns such as avoidance of others, anger which was not 
being channeled productively, and general negativism.  There 
was less evidence for depression.  Consistent with the 
interview, both anxiety and somatoform scales were highly 
rated as elevated under clinical syndromes, with dysthymia 
and alcohol dependence less highly elevated.  Major 
depression was slightly elevated under severe clinical 
syndromes and thought disorder to a lesser extent.  Health 
preoccupations, interpersonal alienation, and emotional 
dyscontrol items were endorsed under noteworthy responses.  
Similarly, the TSI produced an atypical response score of 90 
which was very close to a line of being invalid and 
inconsistent; response was also close to the line of being 
invalid.  The automated program terms those scale results 
clinically significant.  Similarly, only the intrusive 
experiences and the dysfunctional sexual behavior were 
elevated in the critical items.  Taken together, the 
Veteran's presentation was not very consistent with PTSD.  
There was evidence for personality problems as well as 
depression and anxiety.  The principle diagnosis was 
continuous alcohol dependence.  PTSD was diagnosed, but only 
by history.  The GAF was listed as 55-60, including during 
the previous year.  The examiner noted that the effects of 
alcohol certainly interacted with whatever PTSD symptoms the 
Veteran might have.  The examiner opined that any evidence of 
PTSD based on the current evaluation was very minimal, and he 
was given that diagnosis only by history, given that his 
affect was not really consistent with the diagnosis.  The 
examiner concluded, "The patient's functional status has 
been very much the same for many years.  It was not clear if 
[a] PTSD diagnosis should have been put forward with much 
vigor earlier."

A December 2006 VA outpatient treatment record notes that the 
Veteran requested enrollment in the PTSD program after 
presenting with complaints of depression and sleep 
impairment.  Initial triage evaluation indicated that the 
Veteran was alert and oriented times three.  The Veteran made 
good eye contact when speaking, and reported that he was 
neither homicidal nor suicidal.  He met with the doctor later 
in the day who noted that he was alert and oriented as well 
as appropriately groomed and dressed.  The Veteran first 
reported that he drank several times per week, but then 
admitted to drinking daily after prompted by an accompanying 
relative.  The Veteran reportedly thrashed around at night 
due to nightmares and as a result, the Veteran's wife was 
afraid of getting hurt.  The doctor explained to the Veteran 
that he could not work effectively on his PTSD symptoms while 
drinking.  The Veteran seemed skeptical about his need for 
alcohol treatment.  By the end of the interview, the examiner 
determined that the Veteran was not yet ready for treatment.  
The diagnosis was PTSD, and alcohol dependence.  

The Veteran then met with the addiction therapist who noted 
that the Veteran was contemplating abstinence from alcohol in 
order to obtain treatment for his PTSD.  

The Veteran was re-examined by VA in May 2007.  The examiner 
indicated that the Veteran's medical record and claims file 
were reviewed.  Additionally, the Veteran was administered 
selected scales of the Wechsler Adult Intelligence Scale III.  
The Veteran completed the Minnesota Multiphasic Personality 
Inventory-2.  The examiner specifically noted that a review 
of the medical records revealed that the opinion of the VA 
examiner in April 2004 appeared to agree with the opinion of 
the examiner in November 1996.  

The Veteran remained married to his wife of 38 years.  He was 
not in any PTSD program and did not take any mental health 
medication.  The examiner commented that the Veteran was a 
very poor historian, but was reportedly treated for 
depression and alcohol-related problems beginning in 1990.  
He was somewhat vague as to any triggers or environmental 
factors aggravating his depression.  The Veteran also 
reported that he currently drank two to three beers a day, 
and stated that his last heavy drinking was in 1994.  The 
examiner specifically noted that the Veteran's report was 
inconsistent with the other medical evidence of record which 
noted a diagnosis of alcohol dependency in 2006.  

Regarding his PTSD symptoms, the Veteran reported nightmares 
two to three times per week, and sleep impairment.  He no 
longer slept with his wife because his nightmares caused him 
to wake up fighting in bed.  He reportedly had a poor 
appetite and had severe memories from Vietnam.  The Veteran 
worked on the railroad for 14 years and retired due to 
physical, not mental, disability.  He reportedly did not miss 
any work due to emotional or attitude problems.  The Veteran 
thought of himself as cranky and difficult to get along with.  

The examiner noted that the Veteran was able to engage in a 
normal range and variety of activities of daily living 
(ADL's) without interruptions in his typical daily routine.  
Despite this, the Veteran maintains that had had no enjoyment 
in his life and participated in very few leisure activities.  

According to the examiner, the Veteran appeared to present 
himself in a sincere fashion during the interview, but it was 
very difficult to get precise answers.  He was hesitant and 
not a good reporter of time sequences and specific details of 
treatment and other events.  The Veteran acted as if the 
simplest questions posed by the examiner were odd and 
different.  His thought processes were logical, coherent, and 
relevant.  He was an attractive, articulate, and verbal 
individual with poor social skills.  His speech was well 
understood.  The Veteran was well-oriented toward time, 
place, person, and situation.  His affect was spontaneous and 
reasoning was good.  Fundamental general information was 
good.  He exhibited no psychomotor slowing or agitation.  His 
verbal comprehension was good as was his concentration.  
Although the Veteran indicated that his short-term memory was 
poor, his sensorium was clear.  He denied head trauma, 
seizure and stroke.  

A review of psychological symptoms, according to the 
examiner, resulted in endorsement of anxiety as well as 
depression, insomnia, and anger control problems.  The 
Veteran denied having any anhedonia, but reportedly 
experienced nightmares two to three times per week.  The 
Veteran denied hallucinations and delusion, and denied ever 
being homicidal or suicidal. The examiner felt that the 
Veteran's problems had to do with his anxiety and social 
uneasiness.  The examiner specifically opined that the 
Veteran's PTSD symptoms did not interfere dramatically with 
his employment.  The examiner reiterated that the Veteran 
quit working because of his physical injury and was 
financially compensated for his on-the-job injury.

Additionally, the Veteran was unable to name any specific 
reasons why his social functioning was affected by his PTSD.  
He seemed to have extremely mild functional impairment with 
regard to his overall PTSD symptoms, but did state that he 
and his wife no longer sleep together because of his 
nightmares.  

The examiner opined that the Veteran's PTSD was no worse than 
it has previously been rated by VA.  In fact, the examiner 
could not find any severe functional impairment for the 
Veteran that was exclusively related to PTSD.  The Veteran's 
sleep problems, nightmares, and intrusive memories overall, 
generally fit the criteria for a mild diagnosis of PTSD.  

The scales testing revealed an average overall IQ.  The MMPI-
II test showed an overall pattern that was clearly one of a 
somatoform disorder with a hypochondriasis scale at 100 T-
scores and the conversion hysteria scale at 95 T-scores.  The 
examiner explained that such individuals may misinterpret 
physical cues and may in fact channel unacceptable drives and 
urges into physical complaints.  At times, these physical 
complaints may have little if any organic basis according to 
the MMPI research.  Further, the schizophrenia scale was 
elevated to 75 T-scores suggesting that the Veteran may in 
fact even have somatic delusions at times.  The PTSD PK scale 
was elevated only to 68 T-scores which was considered a very 
mild elevation.  

The diagnosis was PTSD, with a GAF of 65; undifferentiated 
somatoform disorder with a GAF of 65; alcohol dependency with 
a GAF of 60; and mood disorder secondary to general medical 
condition with a GAF of 60-65.  The overall GAF score was 60-
65.  The examiner pointed out that the Veteran retained the 
capacity to manage his benefits, and overall, the Veteran's 
condition had not worsened since his last examination.  The 
Veteran did experience anxiety, but that did not appear to be 
related to PTSD, noting that the Veteran did produce a valid 
MMPI which indicated a clear somatoform disorder.  

The examiner reiterated that the Veteran was in no way 
unemployable because of his PTSD, once again pointing out 
that the Veteran quit working because he was injured on the 
job and received a financial settlement.

Despite the above examination report, the Veteran's wife 
submitted s statement in support of her husband's appeal.  
The Veteran's wife indicated that her husband had been in a 
"critical state of mind" ever since his return from 
Vietnam.  She reported anxiety attacks and irritability.  She 
reiterated that the Veteran had trouble sleeping with 
nightmares, night sweats and violent attacks.  She explained 
that she was afraid of the Veteran because she had previously 
suffered physical and mental abuse.  The Veteran's wife 
confirmed the Veteran's reports of memory problems and 
alcohol abuse.

Other private records dating from 2004 through 2007 were 
obtained, and noted the Veteran's reported depression; 
however, the records were primarily for physical ailments, 
and did not assess the Veteran's PTSD or employability.  

The veteran's service-connected PTSD has been rated as 30 
percent disabling since the effective date of service 
connection under 38 C.F.R. § 4.130 Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

In order to warrant the assignment of the next higher 50 
percent rating, the medical evidence must more nearly 
approximate that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Veteran's overall level of occupational and social 
impairment more closely approximates the criteria for a 30 
percent evaluation under Diagnostic Code 9411.  Although the 
Veteran has difficulty in establishing and maintaining 
effective social relationships, and disturbance of motivation 
or mood, symptoms associated with the 50 percent rating, his 
overall level of functional impairment more closely resembles 
the criteria for the 30 percent rating.  

The private examinations of February and April 2002 tend to 
paint a more severe PTSD picture than the other examinations 
of record, primarily because of the assigned GAF scores in 
the 40's.  These lower GAF scores do not appear to coincide 
with the examination findings.  In particular, the 2002 
examinations essentially note the same repeated 
symptomatology of nightmares, night sweats, isolation, 
numbing, emotional distancing from family, and emotional 
constriction.  These examinations also noted recurrent 
memories and sleep impairment, consistent with the other 
examinations of record.  Although it may appear as though the 
2002 reports list more symptoms than the VA examinations, 
they do not specifically indicate the severity of those 
symptoms.  Moreover, the 2002 examinations also contain 
inconsistencies from the rest of the medical record, such as 
reporting that the Veteran had problems with authority 
figures and fantasies of retaliation and revenge.  This is in 
contrast to more recent VA examination reports, as summarized 
above, wherein the Veteran reported that he did not have any 
emotional trouble with regard to his employment prior to his 
retirement, and it has been clearly established that the 
Veteran retired due to physical injury, not mental health.  
In addition, the February 2002 medical assessment notes that 
the Veteran had suicidal ideation, but all of the other 
records indicate that the Veteran was not suicidal or 
homicidal; and, importantly, at his May 2007 examination, he 
reported that he had never been suicidal.  Also, despite the 
lower GAF score, the April 2002 report concluded that the 
Veteran was neatly and casually dressed and groomed, appeared 
to be of average intelligence, and was able to express 
himself easily.  His general manner was relaxed and he 
exhibited no overt evidence of psychic disturbance.  This 
conclusion does not appear consistent with the assignment of 
a GAF score in the 40's, which would indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  As the overall record reflects, the 
Veteran's symptoms do not support a Global Assessment of 
Functioning (GAF) in the 40's.  

His reported symptoms and overall appearance at examinations 
reveals that his level of functional impairment has never 
been more than mild in degree.  The Veteran has always 
reported to examinations well-groomed, and properly dressed.  
His psychological testing has indicated that is PTSD is, at 
worst, no more than mild.  This testing has also noted that 
the Veteran suffers from unrelated depression and a 
somatoform disorder.  As pointed out by the May 2007 
examiner, the Veteran has consistently reported sleep 
disturbance with nightmares as well as intrusive and severe 
memories of Vietnam, which essentially make up the 
symptomatology associated with the service-connected PTSD.  
These symptoms are adequately compensated for with the 
assignment of a 30 percent rating, particularly given that 
the 2004 examiner was not convinced that the Veteran even had 
a diagnosis of PTSD.  Although the Veteran reported some 
memory loss, this was not shown to be more than mild; he was 
not shown, for instance, to retain only highly learned 
material.  His cognitive functions also were found to be 
completely normal.  Additionally, even though the Veteran's 
main symptom is depression, such depression does not affect 
his ability to function independently.  The Veteran has 
anxiety, is irritable and angry at times, however, he also 
enjoys drinking with his buddies.  He does not have panic 
attacks.  He is able to engage in all ADL's without 
assistance.  He is on no psychiatric medication.  

The veteran's PTSD symptoms are not insignificant, 
particularly the chronic sleep impairment and intrusive 
thoughts and memories of Vietnam.  It is acknowledged that 
the Veteran's marriage is strained because he wakes up at 
night thrashing from nightmares and night sweats.  However, 
the medical evidence shows he generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  The Veteran has been married to the same women 
for nearly 40 years, and sees his children.  Although the 
Veteran may have some difficulty with communication, and his 
social skills may be lacking, the symptomatology associated 
with the PTSD more nearly approximates the criteria for the 
assignment of the currently assigned 30 percent rating.  

The GAF score ranges provided by examiners in 2004 and 2007 
(55-65) also support the criteria for a 30 percent 
evaluation.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth edition (DSM IV), a Global 
Assessment of Function (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score range of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the GAF 
range of 50-60 dips down into more moderate symptoms, the 
veteran is on the higher end of this range.  The GAF score is 
but one of many criteria in evaluating the severity of the 
veteran's PTSD.  Overall, the veteran's PTSD was noted to be 
no more than mild and does not rise to the level of a 50 
percent evaluation.

The applicability of "staged" ratings for the service-
connected PTSD with depression has been considered, as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time since the effective date of 
service connection has the service-connected PTSD been more 
disabling than as currently rated.

The preponderance of the evidence is against the assignment 
of an initial evaluation in excess of 30 percent for the 
service-connected PTSD; there is no doubt to be resolved; and 
an increased rating is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

III.  TDIU

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

The Veteran's sole service-connected disability is that of 
PTSD, rated as 30 percent disabling. 

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran 
fails to meet these criteria as his sole service-connected 
disability is rated less than 60 percent disabling.  

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled, even 
though they fail to meet the percentage standards set forth 
in paragraph (a) of § 4.16. 38 C.F.R. § 4.16(b).  In 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  

The medical evidence in this case is clear.  The VA 
examinations of record consistently show that the Veteran 
retired from his lengthy employment with the railroad as a 
result of physical injury, for which he accepted financial 
compensation.  It appears that at one point, the Veteran 
reported that he was unable to work due to medications 
prescribed for his PTSD.  However, it was later determined 
that the Veteran has never taken medication for his PTSD.  
Furthermore, the Veteran reported that during his employment 
prior to retirement, he never missed work due to emotional 
problems.  

The evidence of record does not support entitlement to a 
TDIU.  The preponderance of the evidence is against the claim 
of entitlement to a TDIU; there is no doubt to be resolved; 
and the assignment of a TDIU is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

ORDER

An initial rating in excess of 30 percent for the service-
connected PTSD is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


